Citation Nr: 0301367	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-04 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease as secondary to the service-connected disability 
of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This case comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision rendered by 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which entitlement 
to secondary service connection for low back pain was 
denied.

The veteran had a personal hearing before the undersigned 
Member of the Board in May 2002.  In September 2002, the 
Board further developed the veteran's claim in order to 
obtain another VA examination and VA treatment records.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable 
disposition of the veteran's claim has been developed and 
obtained, and all due process concerns as to the 
development of his claim have been addressed.

2.  The veteran's degenerative disc disease is related to 
his service-connected right knee disability.


CONCLUSION OF LAW

Degenerative disc disease is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Secondary Service Connection for 
Degenerative Disc Disease

In February 1971, the veteran was assigned service 
connection for a right knee residual meniscus injury.  In 
August 2000, the RO denied the veteran's claim of service 
connection for degenerative disc disease as secondary to 
his service-connected right knee injury.  The veteran 
contends that his service-connected right knee disability 
has caused him to also suffer from a back disability 
including chronic low back pain and degenerative disc 
disease.  After a review of the evidence, the Board finds 
that the evidence does support his contentions, and that 
his claim for secondary service connection is warranted.

Service connection is granted for a disability resulting 
from an injury suffered or disease contracted while in 
active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).  Service connection is warranted 
where the evidence shows that a disability is proximately 
due or the result of an already service-connected 
disability.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.310(a) (2002); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  See 
Black v. Brown, 10 Vet. App. 279 (1997).  The Board must 
now determine if there is competent evidence to show that 
the claimed disability is in fact a secondary result of a 
service-connected disability. 

VA treatment records from September 1999 to June 2002 show 
treatment for chronic low back pain.  A June 2002 VA 
treatment record and MRI report of the lumbar spine states 
that the veteran suffers from degenerative disc disease of 
the L5-S1 with disc space narrowing and dessication broad 
posterior disc bulging.  A December 2002 VA examination 
report states the veteran complained of low back pain 
which began 10 years before and became progressively worse 
with radiating pain down his right buttock to his ankles.  
A diagnosis of chronic low back pain with degenerative 
disc disease was listed on the examination report.  The 
examiner opined that the veteran's low back pain with 
degenerative disc disease was as likely as not related to 
his service-connected right knee disability.  The examiner 
further noted in the signed copy of the December 2002 
report that the veteran's "years of overcompensating for 
his right knee pain and the fall he sustained in early 
2000 because of buckling in his right knee, as likely as 
not contributed to his chronic back disorder."  The 
veteran also submitted a May 2002 statement from his 
private chiropractor, which noted that "[t]he structural 
imbalance caused by a knee problem is consistent with 
current degenerative process and disc bulging" that the 
veteran experienced in his lower back.

In brief, the record shows that the veteran's current back 
disability is proximately due to his service-connected 
right knee disability.  Both the veteran's private 
chiropractor May 2002 statement and the December 2002 VA 
examination report note that the veteran's current back 
disability is related to his service-connected knee 
disability.  In weighing the competent medical evidence of 
record concerning the claimed relationship between the 
current back disability and a service-connected right knee 
disability, the Board concludes that the preponderance of 
the evidence is in agreement with the veteran's claim.  
The Board finds that the veteran's claim for secondary 
service connection of degenerative disc disease must be 
granted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 
2002).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  Except for amendments not applicable, 
the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those 
provided by the VCAA.  

The Board has conducted a complete and thorough review of 
the veteran's claims folder.  The Board finds that the RO 
advised the veteran of the evidence necessary to support 
his claims for entitlement to secondary service connection 
for degenerative disc disease.  The appellant has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
All evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims 
folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the veteran letters 
dated in April 2001 and March 2002, which notified the 
veteran of the type of evidence necessary to substantiate 
his claim.  These documents also informed him that VA 
would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), in which the Court vacated and remanded 
the Board's decision for VA to obtain additional records, 
i.e., Social Security records, and noted that 
communications from VA did not meet the standard 
subsequently erected by the VCAA, in that they did not 
specify who is responsible for obtaining which evidence.  
As this decision of the Board is a complete grant of the 
benefit sought on appeal - i.e., secondary service 
connection for degenerative disc disease - the Board 
concludes that sufficient evidence to decide the claim has 
been obtained and that any defect in the notice and 
development requirements of the VCAA that may exist in 
this instance would not be prejudicial to the veteran.

ORDER

Service connection degenerative disc disease as secondary 
to the service-connected right knee disability is granted. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

